DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants amendments and remarks filed 12/22/21. 
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 12/22/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Rejections Withdrawn
4.  The amendments and arguments have necessitated the withdrawal the rejection of claims 1, 2, 5, 10, and 11 under 35 U.S.C. § 103(a) as allegedly being unpatentable over Ostrand-Rosenberg (US 8,956,619 B2) in view of Linderholm et al. (BioProcess International 2014). Specifically, Applicants note that Ostrand-Rosenberg does not disclose V68M amino acid substitution.
5. Applicants have provided terminal disclaimers over US Patent application 17/161584, US Patent Nos. 11,117,948; 11,098,988.; 11,117,949 and 11,117,950 to overcome double patenting rejections of record.
6. Applicants arguments with respect to US Patent application 16/493,750 is persuasive and thus the provisional double patenting rejection is withdrawn.
Conclusion
7. Claims 1-3 and 5-20 are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645        

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645